            Case 1:20-cv-11390-ADB Document 22 Filed 04/21/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


RENEE WELCH, MAMADOU DEMBELE,
SOULEYMANE MORI, DOLUNAY
MOSER, and MINERVA ELSAYED,

       Plaintiffs

v.                                                Civil Action No. 1:20-cv-11390-NMG

PEOPLE’S UNITED BANK, NATIONAL
ASSOCIATION,

       Defendant



 PLAINTIFFS’ MOTION FOR LEAVE TO FILE AMENDED COMPLAINT AND ADD
                              PARTY

       Plaintiffs Renee Welch (“Welch”), Mamadou Dembele (“Dembele”), Souleymane Mori

(“Mori”), Dolunay Moser (“Moser”) and Minerva Elsayed (“Elsayed”) respectfully seek leave to

file a First Amended Complaint. A copy of the proposed First Amended Complaint is submitted

as Exhibit 1. As grounds therefore, the plaintiffs’ state the following:

       1.       Jason DeMello (“DeMello”) had previously been a plaintiff in this action.

       2.       On April 13, 2021, this Court ordered that DeMello’s claim under Chapter G.L. c.

151B and claim for common law wrongful termination be dismissed with prejudice, and that

DeMello’s claim under Title VII be dismissed without prejudice so that DeMello may seek to

satisfy the administrative prerequisite to filing a Title VII claim by filing a complaint with the

EEOC. See Doc. #21, p. 10.

       3.       On April 15, 2021, DeMello filed a complaint with the EEOC. See Exhibit 2,

appended.




                                                  1
            Case 1:20-cv-11390-ADB Document 22 Filed 04/21/21 Page 2 of 3



       4.       On April 20, 2021, the EEOC issued DeMello a Notice of Right to Sue with

accompanying letter. See Exhibit 3, appended.

       5.       Accordingly, DeMello has exhausted his administrative remedies and may now

seek to rejoin this action by re-bringing a Title VII claim.

       The Court should freely give leave to amend a pleading when justice so requires. Fed. R.

Civ. P. 15(a)(2). A party will be entitled to amend its pleadings unless the opposing party can

show prejudice or bad faith. Forman v. Davis, 371 U.S. 178, 182 (1962). No prejudice or bad

faith exists here and no parties would be prejudiced by the allowance of the proposed First

Amended Complaint.

       WHEREFORE, the plaintiffs move that this Court grant them leave to file a First

Amended Complaint.

                                               Respectfully submitted,

                                               RENEE WELCH, MAMADOU DEMBELE,
                                               SOULEYMANE MORI, DOLUNAY MOSER, and
                                               MINERVA ELSAYED

                                               By their attorneys,

                                               PREGENT LAW

                                               /s/ Travis T. Pregent
                                               Travis T. Pregent, Esq.
                                               BBO#: 682998
                                               PREGENT LAW
                                               One State Street, Suite 1200
                                               Boston, MA 02109
                                               (978) 381-3256
                                               travis@pegentlaw.com

                                               and




                                                  2
         Case 1:20-cv-11390-ADB Document 22 Filed 04/21/21 Page 3 of 3



                                             Jonathan D. Plaut, Esq.
                                             BBO#: 638344
                                             COHAN RASNICK PLAUT LLP
                                             One State Street, Suite 1200
                                             Boston, MA 02109
                                             (617) 451-3200
                                             jdplaut@chardonlaw.com




                                       CERTIFICATION

       I certify that I have served this document via Notice of Electronic Filing for parties and
counsel on the date set forth below in accordance with the Federal Rules of Civil Procedure and
this Court’s Local Rules.

                                                            /s/ Travis T. Pregent
                                                            Travis T. Pregent
Date: April 21, 2021




                                                3
